Citation Nr: 1044321	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a spinal cord injury.

2.  Entitlement to service connection for a bilateral knee 
disorder, including as due to a spinal cord injury.

3.  Entitlement to service connection for a bilateral leg 
disorder, including as due to a spinal cord injury.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active and inactive duty for training in the 
United States Naval Reserve from June 1961 to January 1962, and 
had active military service from February 1962 to January 1964

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

In July 2009, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.

In October 2009, the Board remanded the Veteran's case to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. for 
further development.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other credible 
evidence of record is against a finding that the Veteran has a 
spinal cord injury that was incurred in or otherwise the result 
of his active military service.

2.  The preponderance of the competent medical and other credible 
evidence of record is against a finding that the Veteran has a 
bilateral knee disorder that was incurred in or otherwise the 
result of his active military service.

3.  The preponderance of the competent medical and other credible 
evidence of record is against a finding that the Veteran has a 
bilateral leg disorder that was incurred in or otherwise the 
result of his active military service.


CONCLUSIONS OF LAW

1.  A spinal cord injury was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.304 (2010).

2.  A bilateral knee disorder, including as due to a spinal cord 
injury, was not incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.304, 3.310 (2010).

3.  A bilateral leg disorder, including as due to a spinal cord 
injury, was not incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  RO letters dated in February and March 2006, 
December 2009, and February 2010 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b) as stated above.  
The claims were readjudicated in an August 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   The Veteran's service 
treatment records were obtained, as well as his identified 
private and VA medical records, to the extent available.  Records 
considered by the Social Security Administration (SSA) in its 
2005 award of disability benefits to the Veteran were also 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issues decided herein, is available and not part of the 
claims file.  The records satisfy 38 C.F.R. § 3.326.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his claims.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service or with another service- connected 
disability.  38 C.F.R. § 3.159(c)(4).  However, the Board finds 
that an examination is not in order because there is no probative 
suggestion, let alone competent evidence showing, a causal 
connection between the claimed disorders and either his military 
service, or a service-connected disorder. Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

As noted above, in October 2009, the Board remanded the Veteran's 
case to the RO for further development, which included obtaining 
service treatment and personnel records associated with any 
Reserve service performed by the Veteran since June 1961, and to 
obtain any separate claims file or forms completed by him 
indicating his application for, or receipt of, education 
assistance benefits, and contact the ROs in: North Little Rock 
for clarification of the Veteran's purported grant of service 
connection in approximately 2000; Manila, for an explanation on 
what it relied to determine that the Veteran had a "SC" lumbar 
condition as noted in its March 24, 2004 records; and in Honolulu 
to detail documents obtained from the Little Rock medical center 
in response to a February 2007 request for records showing the 
Veteran's "service connection at 0%".  

There has been substantial compliance with the Board's remand, as 
the Veteran's service personnel and treatment records for his 
Reserve service were obtained, and the Little Rock, Manila, and 
Honolulu ROs all provided negative responses to the December 2009 
records request.  In a January 2010 memorandum regarding the 
Unavailability of Missing Records, the RO reported that it was 
unable to obtain any records the Veteran claimed existed, 
including education assistance benefits, a grant of disability 
benefits dated in approximately 2000, and information regarding 
the grant(s) of alleged service connection for a back disorder, 
from the VA ROs in Honolulu, Manila, and North Little Rock.  The 
Board has no reason to doubt the RO's findings and, in a February 
2010 letter, the RO advised the Veteran that no records were 
obtained.  In his February 2010 response, the Veteran asserted 
that service connection was previously granted and that his 
claimed disorder was incurred in service.  He did not identify or 
submit any additional records in support of his claims.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims 
files, which includes his written contentions, service treatment 
and personnel records, private and VA medical records and 
personal hearing testimony.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

Where there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence that does 
not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training, or injury incurred or aggravated while 
performing inactive duty training, or acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident occurring 
during such training. See 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

Secondary service connection may be granted for a disability that 
is proximately due to, or the result of, a service- connected 
disease or injury.  38 C.F.R. § 3.310(a).  With regard to the 
matter of establishing service connection for a disability on a 
secondary basis, the Court has held that there must be evidence 
sufficent to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Additionally, when aggravation of a non-
service-connected disability is proximately due to or the result 
of a service- connected condition, such disability shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to 
a claim for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused by 
the service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. at 
49.  In this regard, the Board must assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991). 

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence 
may be competent and sufficient to establish a diagnosis where 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to 
identify a medical condition where the condition may be diagnosed 
by its unique and readily identifiable features.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where 
symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

In written and oral statements in support of his claims, the 
Veteran contends that, in approximately 1962, he initially 
injured his spinal cord when he was pushed down a ladder while 
serving aboard the USS PRAIRIE.  He testified that a corpsman 
diagnosed a herniated disc at L5 that was treated with light duty 
and medication (see hearing transcript at page 6).  The Veteran 
further indicated that, in 1975, he underwent a laminectomy in 
Fort Smith, Arkansas, that was performed by a private physician 
(Id. at 6 and 12).  He denied injuring his knees and legs in 
service and said that his current knee and leg disorders were 
related to his back disorder (Id. at 18).

The Veteran also contends that he was previously awarded service 
connection for a back or spine disorder but VA lost or misplaced 
his records.  He testified that he filed an initial claim for VA 
benefits at the VA in Arkansas in 2000 and received (medical) 
identification cards noting that he had a non-compensable 
service-connected disability (Id. at 5).  The Veteran further 
indicated that after he moved to Hawaii, the Honolulu RO 
requested his file from Arkansas to verify service connection so 
that he could receive medical treatment, and it was verified 
(Id.).  According to the Veteran, after he sought a compensable 
disability evaluation, he was advised that there was no 
information available on him and that he had to file a new claim 
for benefits (Id. at 6).  During his hearing, the Veteran's 
representative raised the possibility that another file for the 
Veteran existed under another claim number.  

However, as discussed above, according to its January 2010 
memorandum of Unavailability of Missing Records, the RO was 
unable to obtain any records that the Veteran claimed existed, 
notably, those regarding education assistance benefits, a grant 
of disability benefits dated in approximately 2000, and 
information regarding service connection for a lumbar disorder 
and low back pain.  The memorandum indicates that, in December 
2009, the RO requested that the Honolulu, North Little Rock, and 
Manila ROs provide information to corroborate an alleged service 
connection condition, education benefits and/or a grant of 
disability benefits in 2000.  However, a negative response was 
received from the three ROs that had no records regarding the 
Veteran or the claimed service-connected disabilities.  There is 
no objective evidence to corroborate the Veteran's assertions 
that he was awarded service connection for a lumbar condition 
based on a claim he filed in approximately 2000.  His January 
2006 claim is the only available record of his request for VA 
benefits.  There is no objective evidence of VA's receipt of a 
claim from the Veteran prior to that date. 

In the instant case, the Board finds that the preponderance of 
the competent medical and other credible evidence of record is 
against a finding that the Veteran's current lumbar spine 
disorder, diagnosed as lumbosacral spinal stenosis, particularly 
at the L4-L5 level, was incurred in or otherwise the result of 
his active military service, nor does he have bilateral knee or 
leg disorders related to military service or a service-connected 
disability.

In January 2006, the Veteran submitted a formal claim for VA 
disability benefits for a spinal cord injury, and bilateral knee 
and leg disorders.  He reported that his spinal cord was injured 
aboard the USS PRAIRIE when he was kicked in the back and he fell 
down a ladder that caused a ruptured disk.  He said he was 
treated in service by military physicians and "carried the 
pain" until 1976 when he had spinal cord surgery.  He said that 
his condition deteriorated and he was completely disabled due to 
his back disorder.

Service treatment records for the Veteran's Reserve and active 
service are entirely negative for complaints or diagnosis of, or 
treatment for, spinal cord, and bilateral knee and leg disorders.  
When examined prior to separation in December 1963, his lower 
extremities and spine were reported as normal.  No chronic spinal 
cord disorder, or bilateral knee or leg disorder, was 
demonstrated in the post-service medical records until years 
after separation from service.

Post service, VA and non-VA medical records, dated from 1999 to 
2010, include the Veteran's self-reported history of a back 
injury in 1963 followed by a laminectomy in 1975 performed by a 
private physician.  A September 1999 private medical record 
includes his complaints of joint and back stiffness and a 
diagnosis of osteoarthritis.

September 2002 VA medical records indicate that the Veteran was 
hospitalized for treatment of a sprained right knee.  An 
orthopedic consultation record indicates that he was seen after 
his right knee popped when he stepped out of his car.  He denied 
a history of right knee problems, but had several prior 
arthroscopies on his left knee.

September to December 2003 VA outpatient records include the 
Veteran's complaints of difficulty walking, with severe bilateral 
calf pain and tenderness, and shooting pains down his buttocks to 
his heels with leg weakness.  A September 2005 VA medical record 
indicates that the Veteran had sport injured knees with 
othoscopic surgery in the mid-1980s.

According to December 2005 and January 2006 VA outpatient 
records, the Veteran was in a rear-end motor vehicle accident in 
December 2005.  It was noted that the jarring impact slightly 
increased his low back pain, but did not change his baseline 
radiation.  

A January 2006 orthopedic consultation record includes a 
diagnosis of bilateral knee degenerative joint disease and, in 
September 2006, the Veteran's calf pain was considered stable.  

The VA medical records, including in February 2008, reflect that 
the Veteran had lumbar radiculopathy.  

A May 2008 VA physical therapy record indicates that the Veteran 
exacerbated an old low back condition.  He believed his chronic 
back pain flared due to carrying his infant child in and out of a 
car seat.  He also played golf that may have exacerbated his back 
condition.  

A November 2008 VA orthopedic outpatient surgery consultation 
record includes a clinical impression of bilateral 
tricompartmental degenerative joint disease of the knees and 
tricompartmental osteoarthritis and lumbosacral spinal stenosis, 
particularly at the L4-L5 level.  

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that the veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. Gover, 
230 F. 3d. 1330, 1333 (Fed. Cir 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service that resulted in any chronic 
persistent disability).  

The Veteran has contended that service connection should be 
granted for a spinal cord injury.  Although the evidence shows 
that the Veteran currently has osteoarthritis and lumbosacral 
spinal stenosis, particularly at the L4-L5 level, no competent 
medical evidence has been submitted to show that this disability 
is related to service or any incident thereof.  Rather, the 
record reflects that his spine was normal on separation from 
service in 1963.  The first post service medical evidence of a 
low back disorder is in September 1999, more than 35years after 
the Veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the Veteran's 
osteoarthritis and lumbosacral spinal stenosis, particularly at 
the L4-L5 level, to service or any incident of service has been 
presented.

The Veteran also seeks service connection for bilateral knee and 
leg disorders that he claims developed after service and are due 
to his spinal cord injury.  Here too, although the evidence shows 
that the Veteran currently has bilateral degenerative joint 
disease in his knees, and lower extremity radiculopathy, no 
competent medical evidence has been submitted to show that these 
disabilities are related to service or any incident thereof.  
Rather, the record reflects that his lower extremities were 
normal on separation from service in 1963.  The first post 
service medical evidence of a right knee disorder is in 2002, 
nearly 30 years after the Veteran's separation from service, and 
calf pain and radiculopathy were noted in 2003 and 2005, 
respectively.  In short, no medical opinion or other medical 
evidence relating the Veteran's bilateral degenerative joint 
disease of the knees and lower extremity radiculopathy to service 
or any incident of service has been presented.

Moreover, given the Board's determination herein that the 
Veteran's claimed spinal cord injury was not incurred in active 
military service, there is no basis upon which to grant his 
claims for service connection for bilateral knee and leg 
disorders due to the spinal cord injury.  See 38 C.F.R. § 3.310; 
Allen.

As a lay person, the Veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, training 
or experience to offer medical diagnoses, statements, or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The lack of corroboration does not, by itself render lay evidence 
incredible.  Buchanan v. Nicholson, 451 F.3d at 1337 (Board must 
first "determine whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting statements, 
etc.").

Although the Veteran has stated that he injured his spinal cord 
during service in 1962 or 1963 when he slipped down a ladder 
aboard the USS PRAIRIE and had back pain since that time, the 
Board finds that his statements regarding this injury and 
continuity of symptomatology are not credible.  Specifically, the 
Board points out that none of the Veteran's service treatment 
records, including sick bay records dated from 1962 to 1963 
indicate that he suffered such a back injury or had any low back 
complaints at any point during his military service.  Moreover, 
clinical evaluation of his spine was normal at his service 
examination in December 1963.  And the lack of any documented 
treatment for a low back disorder in the more than 30 years since 
the purported in-service injury preponderates against a finding 
that he has had such a condition since service.  

As such, the Veteran's contentions of having low back problems 
since active service are outweighed by the contemporaneous 
medical evidence.  See Maxson v. Gober, 230 F.3d at 1330 (holding 
that the passage of so many years between discharge from active 
service and the objective documentation of a claimed disability 
is a factor that weighs against the claim for service 
connection).

The Veteran's credibility is further diminished by the fact that 
he has provided an inconsistent history of the initiation of his 
VA disability claim, as discussed above. Specifically, in his 
oral and written statements, the Veteran reported that he filed 
an initial claim for benefits in 2000 that was purportedly 
granted.  However, he was unable to provide even one document, 
.i.e., a copy of his initial VA claim, the rating decision, or 
the letter notifying him of his award of benefits, to support his 
contentions.

Nothing in the service treatment records describes the Veteran's 
alleged treatment for a spinal cord disorder, other than his own 
report of a history of back pain in 1962 or 1963.  Although the 
Veteran told VA clinicians of his initial back injury in service 
in 1963 and subsequent laminectomy in 1975, there are simply no 
medical records in the file to corroborate his assertions and he 
has failed to document or explain the nature of his medical 
treatment, if any, from 1963 to 1975.  Thus, the Veteran's 
accounts of his claimed back injury in service cannot be 
considered credible.  

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson, quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006); ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.")  Rather, the Veteran's 
statements are found to be incredible because they are 
inconsistent with the competent medical and service department 
evidence of record that fails to show his current back disorder 
is related to his active military service, or to an injury during 
a period of inactive duty for training.

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical evidence 
of record is against the Veteran's claims for service connection 
for a spinal cord injury, and bilateral knee and leg disorders, 
including as due to the spinal cord injury, and his claims must 
be denied.

Finally, the Board notes that an August 2005 record indicates 
that the SSA found the Veteran suffering from low back pain, 
status post laminectomy, and a history of knee surgeries, and 
held him to be disabled since March 2003.  While the Board 
recognizes the disabling nature of the Veteran's low back 
disability, the SSA decision is not considered sufficient to 
overcome the objective evidence of record as to the origin of the 
Veteran's claimed spinal cord injury and bilateral knee and leg 
disorders.  


ORDER

Service connection for a spinal cord injury is denied.

Service connection for a bilateral knee disorder, including as 
due to a spinal cord injury, is denied.

Service connection for a bilateral leg disorder, including as due 
to a spinal cord injury, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


